of the treasury_department internal_revenue_service tax_exempt_and_government_entities_division washington d c u i l xxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxx legend taxpayer a ira x jul set epract xxxxxxxxxxxxxx xxxxxxxxxxxxxx financial_institution b xxxxxxxxxxxxxx bank n xxxxxxxxxxxxxx investment account f xxxxxxxxxxxxxx ‘amount d date date xxxxxxxxxxxxxx xxxxxxxxxxxxxx xxxxxxxxxxxxxx dear xxxxxxxxxxxxx this is in response to your letter dated date as supplemented by correspondence dated june in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code support of your request the following facts and representations have been submitted under penalty of perjury in on date taxpayer a received a distribution from ira x totaling amount d taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to his medical_condition which affects his ability to manage his financial affairs taxpayer a maintained ira x with financial_institution b taxpayer a represents that he was hospitalized from january through may on date taxpayer a withdrew amount d from ira x and was soon after hospitalized again taxpayer a further represents that during the 60-day period beginning on date he went through numerous therapy sessions daily in order to regain strength and mental competency on date taxpayer a received a distribution from ira x which was deposited into his account with bank n taxpayer a took the distribution in order to have enough funds to purchase a home near his family if he was unable to sell his current home in a timely manner taxpayer a asserts that on date he sold his current home and his son requested an electronic transfer of amount d from bank n to financial_institution b for deposit back into ira x without taxpayer a’s knowledge amount d was mistakenly deposited into investment account f a non-ira account instead of ira x taxpayer a represents that he did not realize the error that amount d had not been rolled over into ira x until december when he reviewed his account with financial_institution b amount d has not been used for any other purpose and remains in investment account f documentation from taxpayer a’s physician shows that taxpayer a has several medical conditions and is considered to be disabled based on the facts and representations taxpayer a requests that the internal_revenue_service service waive the day rollover requirement with respect to the distribution of amount d sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or i ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was due to his medical_condition therefore pursuant to code sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x taxpayer a is granted a period of days from the issuance of this letter_ruling to rollover amount d into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution of amount d will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions regarding this letter please contact xxxxxxxxxxxxx id xxxxxx xxxxx at xxxxxxxxxxxxxxxx all correspondence should be addressed to se t ep ra t sin gerely yours herri m edelman manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
